DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Response to Arguments
Applicant’s amendment has overcome the rejections with respect to Kim et al. (2013/0109988) and Perschbacher et al. (PGPUB 2018/0310892) as neither reference discloses the use of a rolling window. However, as noted in the Advisory Action mailed 06/29/2022, Rubin et al. (2020/0205687) and Weinstein et al. (2019/0046038) disclose utilizing rolling/sliding windows to partition a physiological signal for analysis, event identification and subsequent reporting. Weinstein has been relied upon for the claim rejections below.
Applicant’s arguments filed 05/25/2022 regarding the 35 USC 101 rejection have been considered and are not persuasive. The Examiner maintains that the processing steps as claimed could be reasonably performed in the mind and/or with the aid of pend-and-paper. The inclusion of the control circuit is at such a high level of generality that it amounts to no more than generic computer components performing generic computer structure and therefore cannot alone or in combination with the other features amount to an integration into a practical application or significantly more than the abstract idea itself. The inclusion of displays, UIs, etc. at such a high level of generality equally amount to generic computer components performing generic computer functions. Therefore, the rejection is maintained

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite partitioning a physiological signal into a plurality of subsets; generating a signal metric, determining a target subset with the corresponding generated signal metric and prioritizing a presentation of the target subset to a user. The limitations of partitioning a signal, generating a signal metric, determining a target subset with the corresponding generated signal metric and prioritizing a presentation of the target subset to a user, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a presentation control circuit configured to” (which Applicant’s specification states can be a general purpose processor in par. [0053] of PGPUB 2020/0037909, which is the publication of the present application), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generating”, “determining” and “prioritizing” in the context of this claim encompasses the user either mentally or manually partitioning, generating and determining data and then presenting the data to a person via a result written on paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – using a circuit/processor to the generating, determining and presenting steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the generating, determining and presenting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (2019/0046038) in view of Perschbacher et al. (PGPUB 2018/0310892).
Regarding Claims 1, 3, 4 and 21, Weinstein discloses a system and method for analyzing an ECG signal comprising applying a rolling window of length N to an ECG signal to partition the ECG signal into a plurality of data subsets each less than a data amount of the entire physiological signal (par. [0155]). Signal metrics are then generated for each window/ data segment, such metrics including heart rate, RR interval length, HRV,  T wave parameters, etc. (par. [0098]). These metrics are then used to identify specific types of events, such as atrial fibrillation, ventricular tachycardia, ectopic beats, supraventricular tachycardia, etc. when the parameters satisfy certain conditions (par. [0157-0162]). Lastly, Weinstein discloses reporting the findings using a reporting tool but is silent regarding prioritizing an order of presentation of the events to a user.
However, Perschbacher discloses a similar system that identifies cardiac arrhythmias from an analysis of ECG signals (par. 0064]). Perschbacher further discloses that once a medical event is detected from the analysis, a prioritization can be assigned to the event and presented to a user in an order based on the assigned priority (par. [0076, 0095, 0096]) for the purpose of quickly and efficiently alerting medical personnel to critical medical conditions so that more dangerous conditions can be timely treated (par. [0007]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Weinstein reference to include the prioritized event reporting, as taught and suggested by Perschbacher, for the purpose of quickly and efficiently alerting medical personnel to critical medical conditions so that more dangerous conditions can be timely treated.
Regarding Claims 2 and 15, Weinstein and Perschbacher discloses a user interface, via a notebook computer, mobile device, etc. (par. [0058]) configured to display the target subset prior to other data subsets and receive a user adjudication of the device-detected physiologic event ( Perschbacher : par. [0096-0097]).
In regards to Claim 5, Weinstein and Perschbacher discloses determining syncope/presyncope and treating it (par. [0054]) wherein such conditions can be identified from prolonged R-R intervals (cardiac pause) which factors into HRV analysis (Perschbacher : par. [0064]).
Regarding Claims 6-9, 16 and 17, Weinstein and Perschbacher discloses determining beat stability using HRV analysis which counts a ratio of stable and unstable beats within a specified time window and grouping/clustering data based on the ratio of stable and unstable beats (Perschbacher : par. [0091]). This would result in a grouping having a highest (i.e. maximum) ratio of unstable beats to stable beats, followed by groupings having lower numbers of unstable to stable beats. This can be used in lieu of heart rate ranges (Perschbacher : par. [0091]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/           Primary Examiner, Art Unit 3792